Title: From James Madison to Rufus King, 7 April 1802 (Abstract)
From: Madison, James
To: King, Rufus


7 April 1802, Washington. “I have to acknowledge several of your late private letters, which I cannot at this moment refer to by dates. It is probable that all written by you have been received; duplicates and triplicates being so, of all the originals that have come to hand. I write this particularly to acknowledge that of Jany. 12th in which you incline towards a trip into France and the neighbouring countries, during the season least requiring your presence in England. I have communicated to the President your wish on this point, and have the pleasure to inform you that he readily acquiesces in it.”
 

   
   RC (NjP: Crane Collection). 1 p.; marked private; in a clerk’s hand, signed by JM.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:388.


